Case 1:20-cv-00234-KD-MU Document 20 Filed 08/07/20 Page 1 of 1                PageID #: 265




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


SHERI SAWYER, as personal              :
representative of the estate of THOMAS
RANDALL SAWYER, JR.,                   :

      Plaintiff,                         :

vs.                                      :      CA 20-0234-KD-MU

COOPER TIRE & RUBBER COMPANY, :
etc., et al.,
                              :
        Defendants.

                                         ORDER

      After due and proper consideration of all portions of this file deemed

relevant to the issues raised, and there having been no objections filed, the

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)

and dated July 10, 2020 is ADOPTED as the opinion of this Court.

      Accordingly, Plaintiff’s motion to remand (Doc. 11) is GRANTED and this action

is remanded to the Circuit Court of Mobile County, Alabama. Plaintiff’s within request

for an award of attorneys’ fees and costs (Doc. 11, at 9) is DENIED.

      DONE this 7th day of August 2020.


                    s/ Kristi K. DuBose
                    KRISTI K. DuBOSE
                    CHIEF UNITED STATES DISTRICT JUDGE
